Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 4 and 15 have been examined. Claims 5 – 14 have been withdrawn by Applicant via election restriction.

Election/Restrictions
Claims 5 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 August 2021.

Applicant's election with traverse of Species I in the reply filed on 9 August 2021 is acknowledged.  The traversal is on the ground(s) that the claims, as amended, group Species I and II under a newly introduced independent generic claim, which renders the species non-distinct.  This is not found persuasive because while the inclusion of a generic or linking claim between species does introduce the possibility of rejoinder, it does not have an impact on the distinctness of the species. The species are still materially different in design, mutually exclusive, and not obvious variants of each other based on the current record.  This was not addressed in Applicant’s reply.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15 and 1 – 4 are allowable. The restriction requirement between Species I, II, and III, as set forth in the Office action mailed on 7 June 2021 , has been reconsidered in view of the allowability of The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7 June 2021 is partially withdrawn.  Claims 5 – 8, directed to Species II, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9 - 14, directed to Species III, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 9 – 14 directed to an invention non-elected with traverse in the reply filed on 9 August 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1 – 8 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: Kim et al. (2011/0111907) discloses a hybrid drive train similar to the instant invention; however Kim, either alone or in combination, neither discloses nor suggests a hybrid drive train comprising a first selectable one-way clutch configured to operate as a one way clutch, a second selectable one-way clutch configured to operate as a brake, wherein a power splitting gear set operates in a first operating mode such that a second electric motor drives wheels, the power splitting gear set operates in a second operating mode to drive wheels in power-split, and Application No. 16/582,431Reply to Office Action of June 7, 2021the power splitting gear set operates in a third operating mode to drive wheels at a speed that is faster than the second operating mode. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holmes et al. (7,399,246) disclose a hybrid power transmission;
Si (8,075,435) discloses a dual mode input split transmission;
GV et al. (8,409,040) disclose a powertrain with two planetary gear sets;
Truckfield et al. (9,193,252) disclose a two motor electric drive hybrid transmission;
Imai et al. (9,457,795) disclose a vehicle control device;
Kasahara (10,710,447) discloses a hybrid vehicle drive system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618